 1 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDMembership in good standing in the Union shall be a condition of employment.For thepurpose of this section,tender of the initiation fee on or immediately following thethirtieth day of employment and tender of the periodic dues uniformly required as a con-dition of retaining membership shall constitute good standing in the Union.B.Concerning membership in Local No. 9A list of employees of Respondent's members as of June 21 and 22, 1952, but including somenot in the bargaining unit, was sufficiently identified and received in widence. The number ofsuch employees is approximately 520. Charles Meredith, secretary-treasurer of Local No. 9,identified a list of names which he testified constituted the roster of members of Local No. 9as of June 21, 1952. All but about 20 of the employeesappear asmembers on the Local No. 9roster.Meredith testified that one is considered a member of Local No. 9 if he has madeapplication for membership and has not been suspendedor expelled.A member may, withoutpenalty of suspension or expulsion, fail to pay dues for 6 monthsor longer,as much time asthe applicant requires is allowed to complete payment of the initiation fee. I find that as ofJune 21. 1952, the records of Local No.9 indicate that about 500 of the 520 employeeswere itsmembers. Some doubt upon the accuracy of the records is cast by the credited testimony ofDelbert Dahl, an employee of Langendorf United Bakeries, Cake-Cookie Division. Dahl testifiedthat he has been employed by Langendorf since September 1951 and has never at any time beena member of Local No. 9 although carried as one on the roster received in evidence.Because the evidence does not establish how recently those claimed as members of LocalNo. 9 have paid dues or how many, if any, have not completed applications for membership,and because the order of remand does notappearto require such a finding, I do not decidewhether on June 21 employees of Respondent's members had designated Local No. 9 as theirrepresentative.C.Concerning the 30-day grace period to nonmembersof Local No. 9The evidence }s, and I find, that no employee suffered loss of employment because ofnonmembership in Local No. 9 in the 30-day period following June 21. 1952.RIVIERA MINES COMPANYandINTERNATIONAL UNIONMINE, MILL & SMELTER WORKERS, IND., Petitioner. CaseNo. 21-RC-3276. March 30, 1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before H. C.Bumgarner, hearing officer. The hearing officer's rulingsmade at the hearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organization involved claims to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within themeaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find that the following employees constitute a unitappropriate for purposes of collective bargaining within thei08 NLRB No. 21. RIVIERA MINES COMPANY113meaning ofSection 9 (b) of the Act: All employees of the Em-ployer at Christmas, Arizona, excluding all clerical employees,temporary employees hired for special construction work,guards, watchmen, professional employees, assayers and theirassistants,and supervisors as defined in the Act.5.The Employer urges that if the Board directs an electionit should give effect to the prior agreement for consent election,which theRegionalDirector revoked, and use the payroll eligi-bility date therein provided, namely, September 8, 1953.Itappears that following the filing of the petition herein, theEmployer and the Petitioner on September 11, 1953, enteredintoan agreement for consent election which the RegionalDirector approved. In accordance with this agreement, theRegional Director on September 22, 1953, coniaucted an elec-tionwhich the Petitioner lost. Thereafter, the Petitionerfiled timely objections to conduct affecting the results of theelection. Because of the Employer's misconduct, the RegionalDirector on October 29, 1953, set aside the election and directeda new election. However, before a new election was held the Re -gional Director on November 17, 1953, notified the parties thathe was withdrawing his approval of the agreement for consentelection and restoring the case to the docket for further pro-cessing because he had learned that the number of employeesin the appropriate unit had increased substantially since thefirst election and that to conduct an election under the termsemployees who would otherwise be eligible. The case wasthereupon noticed for hearing on the original petition.On December 30, 1953, the Employer petitioned the Boardfor review of the Regional Director's action asserting, in sub-stance, that the Regional Director was without authority toset aside the consent agreement. On January 21, 1954, the Boardupheld the Regional Director's authority to withdraw hisapproval of the consentagreement.Itfurther appears that at the time of the original. electionthere were approximately 56 employees eligible to vote andthat at the time of the hearing the number of employees in theunit had substantially increased to between 85 and 90.In support of its request that the eligibility date prescribedin the agreement for consent election should govern the newelection, the Employer contends that: (a) The Regional Directorwas without authority to withdraw his approval of the consentagreement and therefore acted arbitrarily and capriciously inso doing; (b) the mere increase in the number of employeesin the unit did not warrant his disregarding the agreement andordering a hearing herein; and (c) a second election is a con-tinuation of the invalidated first election and therefore thesame eligibility date should be used.We find no merit in the Employer's contentions. The Boardhas held that implicit in the Regional Director's authority toapprove consent-electionagreementsis the power to withdraw339676 0 - 55 - 9 1 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuch approval.'Ithas also held that it will not interfere withthe exercise of this power unless the Regional Director actedin an arbitrary or capricious manner.2 In view of the facts andcircumstances outlined above, particularly the invalidation ofthe original election because of the Employer'smisconduct andthe intervening substantial expansion of the unit,we find thatthe Regional Director did not act arbitrarily or capriciouslyinwithdrawing his approval of the consent agreement and inrefusing to hold a second election based on the originaleligibility date.For the same reasons,we find that it will besteffectuate the policies of the Act to order an election with acurrent voting eligibility date provided below and thus makeavailable the franchise to all the present employees concernedin the selection of a bargaining representative.3Accordingly,we deny the Employer's request that the September 8, 1953,eligibilitydate prescribed in the consent agreement for theoriginal election be adopted."[Text of Direction of Election omitted from publication.]Member Beeson took no part in the consideration of theabove Decision and Direction of Election.'Section 102.54 of Board Rules and Regulations; Knox Corporation, 104 NLRB 789.2 The Welch Grape Juice Company, 96 NLRB 214; McMullen Leavens Company, 83 NLRB948, 955.3United Aircraft Corporation, 103 NLRB 878.4Had the Regional Director not withdrawn his approval of the consentagreement,he wouldnot have been precluded from holding a new election thereunder with a current eligibilitydate.Merrimac Hat Corporation, 85 NLRB 329, 332; McMullen Leavens Company,supr.SOUTHDOWN SUGARS, INC.andUNITEDPACKINGHOUSEWORKERS OF AMERICA, AFFILIATED WITH THE CIO,Petitioner.Case No. 15-RC-981.March 30, 1954SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESOn November 17, 1953, pursuant to a Decision and Directionof Election issued by the Board on August 27, 1953,'an electionby secret ballot was conducted under the direction and super-vision of the Regional Director for the Fifteenth Region amongthe employees of the Employer in the unit found appropriate bythe Board. Upon the conclusion of the election, the parties werefurnished a tally of ballots, which showed that of 396 valid votescast, 186 were for and 182 were against the Petitioner and 28were challenged.There were 2 void ballots.The challenges weresufficient in number to affect the results of the election. On'Not reported in printed volumes of Board Decisions and Orders.108 NLRB No. 17.